The relief described hereinbelow is SO ORDERED.

SIGNED this 19th day of December, 2018.




_________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF KANSAS AT KANSAS CITY

 In re:                                               )
                                                      )
 JOHN Q. HAMMONS CENTER, LLC,                         )   Case No. 16-21277
                                                      )
 Debtor.                                              )   Chapter 11
                                                      )

                       FINAL DECREE AND ORDER CLOSING CASES

          This matter comes before the Court on the Chapter 11 Final Report and Application for

Final Decree (doc. no. 11) (the "Application") filed October 22, 2018 by John Q. Hammons Center,

LLC (the "Debtor"). Based on the Court's review of the pleadings filed in these cases, and a review

of the Application, the Court finds and concludes as follows:

          1. Notice of the Application was provided to all creditors and parties in interest and no

objections were filed before the deadline specified in the Application.

          2. The Application complies with the requirements set forth in Fed. R. Bankr. P. 3022 and



149657396.1
                   Case 16-21277       Doc# 14     Filed 12/19/18      Page 1 of 2
L.B.R. 3022.1.

         3. The bankruptcy estate of the Debtor has been fully administered.

         Based on the foregoing, and for good cause shown, the Court ORDERS as follows:

         4. The Application is hereby GRANTED.

         5. The above-captioned bankruptcy case is hereby CLOSED.

         6. The Clerk of the Court is hereby instructed to file this Final Decree in the above-

captioned case and to close the above-captioned case.

         7. All pending motions/applications are hereby denied as moot.

         IT IS SO ORDERED.

                                               ###

SUBMITTED BY:

STINSON LEONARD STREET LLP


By: ____/s/ Nicholas J. Zluticky_________
Mark Shaiken KS # 11011
Nicholas Zluticky KS # 23935
1201 Walnut, Suite 2900
Kansas City, MO 64106
Telephone: (816) 842-8600
Facsimile: (816) 691-3495
mark.shaiken@stinson.com
nicholas.zluticky@stinson.com

COUNSEL FOR THE DEBTOR




149657396.1
                  Case 16-21277       Doc# 14    Filed 12/19/18     Page 2 of 2
